339 S.W.3d 573 (2011)
Steve SMITH and Dianne Smith, Appellants,
v.
The NEW LIBERTY HOSPITAL DISTRICT OF CLAY COUNTY, Missouri, et al., Respondents.
No. WD 72415.
Missouri Court of Appeals, Western District.
April 12, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 31, 2011.
Brian J. Klopfenstein, Kearney, MO, for Appellants.
Kelly L. McClelland, Kenneth E. Cox, Jerome M. Patience, Ryan L. McClelland, Liberty, MO, for Respondent, New Liberty Hospital District.
David J. Weimer, Kansas City, MO, for Respondent, Kramer & Frank, P.C.
Before Division II: KAREN KING MITCHELL, Presiding JUDGE, and JOSEPH M. ELLIS and VICTOR C. HOWARD, Judges.

Order
PER CURIAM:
This is a malicious prosecution case. The first issue is whether the circuit court erred in granting, on the basis of sovereign immunity, one defendant's motion to dismiss the petition for failure to state a claim. We hold that the defendant, a governmental entity, was immune from a suit based on malicious prosecution. Accordingly, we affirm. The second issue is whether the circuit court erred in granting another defendant's motion for summary judgment. We hold that the plaintiff admitted facts sufficient to establish as a matter of law that the second defendant possessed probable cause and/or that it lacked legal malice. Accordingly, we affirm. Rule 84.16(b).